Citation Nr: 0815684	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  99-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a laceration scar 
on the right lower leg, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for status post 
laparoscopic cholecystectomy and reflux esophagitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from May 1975 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In pertinent part, the RO granted 
service connection for laceration scar on the right lower 
leg, and status post laparoscopic cholecystectomy and reflux 
esophagitis.  The RO assigned initial noncompensable ratings 
effective February 1, 1997.

In a January 1999 rating decision, the RO increased the 
initial evaluation for status post laparoscopic 
cholecystectomy and reflux esophagitis to 10 percent 
effective to the date of claim.

In a June 2004 rating decision, the RO increased the initial 
evaluation for laceration scar on the right lower leg to 10 
percent effective to the date of claim.

In August 2005 and September 2006, the Board remanded the 
claims to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.

The Board notes that, after the veteran was last furnished a 
Supplemental Statement of the Case in December 2007, he 
submitted to the AMC additional evidence for consideration of 
his claims.  The evidence consists of duplicate copies of 
evidence that was before the AMC in December 2007.  Thus, 
there is no prejudice to the veteran in adjudicating the 
claims at this time.

The Board further notes that, in several filings since 
December 2006, the veteran submitted evidence pertaining to 
sutures from his previous bilateral inguinal herniorrhaphies, 
as well as medical findings related to his brain, colon, 
cervical spine and lumbar spine.  These issues, which are not 
currently before the Board, are referred to the RO for 
appropriate action, if needed.  The veteran is asked to 
clearly indicate to the RO is he is filing additional claims.
FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran manifests a tender, well-healed laceration scar on 
the right leg that involves an area of less than 6 square 
inches (39 sq. cm.); functional impairment caused by the scar 
residuals has been separately assigned a 20 percent rating.

2.  The competent medical evidence, overall, demonstrates 
that the veteran's status post laparoscopic cholecystectomy 
is asymptomatic and that his reflux esophagitis is not 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for laceration scar on the right lower leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic 
Codes (DC's) 7801-7805 (in effect prior to and after August 
30, 2002).

2.  The criteria for an initial rating greater than 10 
percent for status post laparoscopic cholecystectomy and 
reflux esophagitis have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 4.112 (in 
effect prior to and since July 2, 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.113, 4.114, DC's 7318, 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Laceration scar

The regulations for evaluation of skin disabilities, 
including scars, were revised effective August 30, 2002.  See 
67 Fed. Reg. 49590 (July 31, 2002).  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised regulations 
may only be applied as of their effective date and, before 
that time, only the former version of the regulation may be 
applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The RO has evaluated the veteran's laceration scar on the 
right lower leg as 10 percent disabling under DC 7804, in 
effect prior to August 30, 2002, effective to the date of 
claim.  This is the maximum schedular rating for a tender or 
painful scar under DC 7804 in effect prior to and since 
August 30, 2002.  Thus, there is no further basis to consider 
this diagnostic code.

DC 7800, in effect prior to and since August 30, 2002, is 
inapplicable to the facts of this case because the head, 
face, and neck are not implicated by the veteran's service 
connected laceration scar on the right lower extremity.

DC's 7801 and 7802 in effect prior to August 30, 2002, are 
also not applicable as they pertain to evaluating burn scars.

Under the revised criteria in effect since August 30, 2002, 
DC 7801 provides for a 10 percent rating for scars, other 
than the head face, or neck, that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 square centimeters).  38 C.F.R. § 4.118, DC 7801.  A deep 
scar is one associated with underlying soft tissue damage.  
Id.

Additionally, DC 7802 provides a 10 percent rating for a 
superficial scar, other than the head, face or neck, that 
does not cause limited motion in an area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id.

VA compensation and pension examination reports dated in 
February 1997, November 2001, March 2004, November 2006 and 
April 2007 describe a curvilinear scar over the anterior 
aspect of the veteran's right calf measuring no more than 14 
cm. in length, 1.5 cm. in width, and 1 cm. in depth.  There 
is no competent medical evidence, and no argument offered, 
that this scar involves an area exceeding 6 square inches (39 
sq. cm.).  Thus, the VA compensation and pension examination 
reports described above provide highly probative evidence 
against a rating under either DC 7801 or 7802.

The criteria of DC 7803 in effect prior to and after August 
30, 2002 essentially rate a scar according to its healing 
characteristics.  The earlier version provided a 10 percent 
rating for a scar that was poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (in effect prior to 
August 30, 2002).  The current version provides for a 10 
percent rating for a scar that is unstable, defined as having 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, DC 7803 (in effect since August 30, 2002).

The medical evidence in this case, which includes an 
extensive amount of clinical records and the VA compensation 
and pension examination reports cited above, shows no 
evidence of poor nourishment, ulceration, or loss of skin 
covering of the veteran's laceration scar.  To the contrary, 
the VA examination reports refer to the laceration scar as 
being well-healed while the March 2004 VA examination report 
specifically stated that the scar was adequately nourished 
with no ulceration or instability.  Thus, the criteria of 
either version of DC 7803 are not applicable to the case.

The remaining potentially applicable criteria of DC 7805, 
which remained unchanged with the regulation revisions, 
instruct the rater to evaluate a scar according to limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(in effect prior to and since August 30, 2002).  

The March 2004 VA compensation and pension examination found 
that the veteran's laceration scar on the right lower 
extremity caused functional impairment on use due to scar 
involvement of the skin and muscle tissue of the lateral 
calf.  Similarly, the VA examiner in April 2007 found that 
the laceration scar caused functional impairment of the right 
ankle based upon lack of endurance during repetitive flexion 
secondary to pain.

Notably, an RO rating decision dated June 2004 separately 
awarded a 20 percent rating for right lower leg laceration 
residuals with loss of muscle tissue, loss of plantar and 
dorsiflexion, toe dorsiflexion, weakness and fatigue of the 
affected muscle group, effective to the date of claim.  This 
award, which has not been appealed by the veteran, is not 
currently before the Board. 

On this record, the Board finds that separately evaluating 
functional impairment caused by the laceration scar under DC 
7805 would constitute impermissible pyramiding.  Simply put, 
the veteran's symptoms of functional impairment of the right 
lower extremity caused by his scar residuals have been 
compensated at the 20 percent rate, and consideration of 
additional compensation for the same symptoms under DC 7805 
is not permitted by 38 C.F.R. § 4.14.

In summary, the Board finds that the veteran is not entitled 
to an initial rating greater than 10 percent rating for his 
laceration scar on the right lower leg.  There is no basis in 
the record showing entitlement to a higher disability rating 
for any time during the appeal period.  The Board 
acknowledges the veteran's complaint of a tender scar which 
causes pain and functional limitation of use of his right 
lower extremity.  It is important for him to understand that 
these symptoms provide the basis for his 10 percent rating 
for a painful scar under DC 7804, and the separate 20 percent 
rating for right lower leg laceration residuals.  In any 
event, the Board finds that the veteran's statements and 
photographic evidence are outweighed by the medical evidence 
of record which, as a whole, provides evidence against this 
claim for any higher evaluation.

As the preponderance of the evidence is against the claim, 
the doctrine of the benefit of doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Status post laparoscopic cholecystectomy and reflux 
esophagitis

The RO has evaluated the veteran's status post laparoscopic 
cholecystectomy and reflux esophagitis as 10 percent 
disabling by analogy to hiatal hernia under DC 7399-7346.  

The Board notes that, ordinarily under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately (as in the above).  See 38 C.F.R. 
§ 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, under VA regulations specific to 
gastrointestinal disease, only one gastrointestinal (GI) 
diagnostic code is available to the veteran to account for 
the totality of his GI disability picture.  See 38 C.F.R. 
§ 4.113.  

Gall bladder removal is rated under DC 7318, wherein it is 
provided that a 0 percent rating is warranted when the 
residuals are nonsymptomatic.  A 10 percent rating requires 
removal of the gall bladder with mild symptoms.  A 30 percent 
rating requires removal of the gall bladder with severe 
symptoms.  38 C.F.R. § 4.114, DC 7318.

The initial VA compensation and pension examination in 
February 1997 found no identifiable disability related to the 
veteran's status post laparoscopic cholecystectomy.  The 
April 2007 VA compensation and pension examination similarly 
concluded that the veteran's status post laparoscopic 
cholecystectomy was asymptomatic.  There is no competent 
evidence to the contrary.  Thus, there is no basis to assign 
a compensable rating under this diagnostic code.

The veteran is recognized as manifesting reflux esophagitis 
as part and parcel of the service connected GI disability.  
On review of the record, the Board finds that review of the 
claim under DC 7346 is appropriate, given the history of the 
veteran's disability, as well as the symptomatology evident 
in the record on appeal.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Notably, there is no 
competent evidence of record suggesting that the veteran's 
disability involving the colon, including diverticulitis, 
hemorrhoids and carcinoid tumor, bear any relationship to the 
service connected status post laparoscopic cholecystectomy 
and reflux esophagitis.

Under DC 7346, a 60 percent rating is warranted for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
represents two or more of the symptoms for the 30 percent 
evaluation, but of less severity.  38 C.F.R. § 4.114, DC 
7346.

The Board notes that the criteria for the definition of 
weight loss have changed during the pendency of the appeal.  
See 66 Fed. Reg. 29486 (May 31, 2001).  Under the older 
criteria, weight loss is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (in 
effect prior to July 2, 2001).  Under the newer criteria, 
minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (in effect since July 2, 2001).

The veteran alleges persistent symptoms of severe pyrosis, 
abdominal bloating, nausea, reflux, early satiety, and 
substernal chest pain.  He reports awakening at night due to 
a burning chest sensation, and having to sleep with his head 
elevated.  He rarely suffers from vomiting, and has denied 
dysphagia, hematemesis, or true melena.  He also refers to 
symptoms involving the lower GI tract, including 
diverticulitis, diarrhea and hemorrhoids, which have not been 
shown to be of service connected origin.

The medical evidence objectively confirms that the veteran's 
reflux esophagitis has been symptomatic throughout the entire 
appeal period.  For instance, an endoscopy performed in April 
1998 showed Barrett's esophagus, moderately severe esophageal 
and antral inflammation, and Helicobacter pylori; a June 1998 
gastric emptying scan showed markedly delayed gastric 
emptying either due to functional gastroparesis or mechanical 
partial obstruction; a December 1998 
esophagogastroduodenoscopy (EGD) showed moderate chronic 
gastritis; an April 2001 EGD showed mild gastroesophageal 
junction irregularity, small hiatal hernia and antral salt 
and pepper erythema with biopsies showing moderate chronic 
inflammation of the antrum stomach and mild chronic 
inflammation of the gastric and esophageal mucosa; a November 
2002 EGD showed mild antral gastritis and short-segment 
Barrett esophagus; and a September 2006 gastric emptying 
study showed delayed gastric emptying consistent with 
gastroparesis.

Notwithstanding the above, the medical evidence does not 
demonstrate that the veteran's reflux esophagitis is 
productive of considerable impairment of health.  For 
instance, there is no medical evidence of hematemesis, 
melena, anemia, malnutrition or appreciable weight loss 
during the appeal period.  The initial VA examination in 
February 1997 documented a weight of 193 pounds while a 
December 2006 private clinical record recorded a weight of 
192 pounds, providing evidence against this claim.  

As noted in the March 2004 VA examination report, the veteran 
had reached a maximum weight of 225 pounds which he was 
intentionally reducing through diet.  The VA examination 
reports described his appearance as "healthy" and "stocky" 
in February 1997, "obese, but otherwise healthy looking" in 
November 2001, adequate in March 2004, and "well-developed, 
well-nourished" in November 2006.  This is highly probative 
evidence against the claim, showing that the veteran's 
service connected GI symptoms are not so severe that they are 
productive of considerable impairment of health.

The Board acknowledges the veteran's competent report 
regarding the frequency, duration and severity of his GI 
symptoms.  Notably, his allegation of persistently severe 
symptoms is contradicted by numerous statements to his 
treating physicians that his symptoms have been 
"controlled" when taking medications.  Regardless, the 
competent medical evidence addressing the issue of whether 
his symptoms have been productive of considerable impairment 
of health greatly outweighs the lay allegations offered by 
the veteran.  The Board finds that the veteran's statements 
are outweighed by the post-service medical evidence, which 
provides highly probative evidence against this claim.  As 
the preponderance of the evidence is against the claim, the 
doctrine of the benefit of doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities on his 
employment.  Notably, the veteran has been awarded a total 
disability evaluation based upon individual unemployability 
due to the combination of all of his service connected 
disabilities.  

The Board finds, however, that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the laceration scar and GI 
disability at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, veteran is challenging the initial evaluations assigned 
following grants of service connection.  His claims were 
filed prior to the passage of the VCAA on November 9, 2000.  
See Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued VCAA notices 
in February 2004, August 2005, March 2006 and October 2006 
following the grant of service connection in this case.  
These letters advised the veteran of multiple forms of 
evidence which may be capable of substantiating his claims 
for further compensation.  The August 2005 RO letter advised 
him to submit or identify evidence showing an increased 
severity of his disabilities.  The evidence could be a 
statement from his doctor statement, containing physical and 
clinical findings, the results of any laboratory or x-rays 
and the dates of examination and tests.  He could also submit 
statements from individuals with personal knowledge of the 
manner his disability has worsened.  Furthermore, he could 
also submit a personal statement completely describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
his disability.  He was specifically advised to submit any 
evidence in his possession pertinent to his claims.

Moreover, the RO letters in March and October 2006 advised 
the veteran that disability ratings were determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  As reflected by the 
veteran's arguments and submissions of evidence, including 
the highlighting of medical findings contained in his 
clinical records, the veteran has demonstrated actual 
knowledge of the evidentiary requirements so that 
adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records as well as his relevant private and 
VA medical records.  The veteran was afforded several VA 
examinations over the course of this appeal to evaluate the 
nature and severity of his disabilities.  In September 2006, 
the Board remanded the claims for additional VA examination 
based upon his allegations of increased severity of symptoms 
since his last VA examination.  Since his last VA examination 
in April 2007, there is no lay or medical evidence suggesting 
an increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 10 percent for laceration scar on the 
right lower leg is denied.

A rating greater than 10 percent for status post laparoscopic 
cholecystectomy and reflux esophagitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


